Morgan, J.,
dissenting. I do not find from the record that the Assistant Attorney General proceeded against the relator at the instance of the Slaughter-House Company. T understand the suit of the State against the relator to have for its object the preventing Mm from slaughtering animals in a certain locality on the alleged ground that it violates a sanitary law of the State.- The Slaughter-House is not a party to that suit.
There was a suit pending between the relator and the Slaughter-House Company when the suit of the State was brought, in which some of the same things were set up in both. That suit has just been determined. It is possible that should the case of the State against the relator come here a like decision would be had. But this, in my opinion, is no reason-why the State should be prohibited from suing the relator. The *144judgment just pronounced-has not the authority of the thing adjudged against the State, because it was not a party to that suit. Not even could he, in my opinion, set up tho plea of lis pendens against the State, and for the same reason, i.' e., that the State was not a party to the other suit.
In my opinion the suit should bo refused.